 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                     Case No. 19-cr-1957-WQH
10
11                          Plaintiff,
                                                   JUDGMENT AND ORDER TO
12
          v.                                       DISMISS
13
     TERESA GUERRERO-VALDIVIA,
14
15                          Defendants.
16
17
18       Upon motion of the United States of America and good cause appearing,

19       IT IS HEREBY ORDERED that the information in the above-entitled case be

20 DISMISSED without prejudice as to Defendant Teresa Guerrero-Valdivia.
21       IT IS SO ORDERED.
    Dated: August 26, 2019
22
23
24
25
26
27
28
